                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO




 UNITED STATES OF AMERICA,                    )
                                              )
                Plaintiff,                    )
                                              )                      NO. 1:20-cr-01440-KWR
        v.                                    )
                                              )
 MITCHEAL JONES,                              )
                                              )
                Defendant.                    )

                         ORDER GRANTING
  UNITED STATES’ SECOND UNOPPOSED MOTION FOR EXTENTION OF TIME
            TO RESPOND TO DEFENDANT’S FRANKS MOTION

       THIS MATTER came before the Court on the second unopposed motion (Doc. 41) of

the United States for extension of time to respond to Defendant’s Motion to Suppress, Or in the

Alternative, For an Evidentiary Hearing Pursuant to Franks v. Delaware, filed on June 8, 2021

(Doc. 37) (“Franks Motion”). The Court, being otherwise fully advised in the premises, FINDS

that the ends of justice are served by the granting of the continuance sought and that the

additional time outweighs the best interest of the public and the defendants in a speedy trial. The

Court therefore FINDS that the motion is WELL TAKEN and will be GRANTED.

       IT IS THEREFORE ORDERED that the United States is granted an extension to July

12, 2021, to file its response to Defendant’s Franks Motion (Doc. 37).



                                                     _________________________________
                                                     KEA W. RIGGS
                                                     UNITED STATES DISTRICT JUDGE
